Citation Nr: 0430084	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-01 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
secondary to a service-connected right foot disability.  

2.	Entitlement to service connection for a back disability 
secondary to a service-connected right foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  

INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated August 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.	Evidence received since the November 1953 Board decision 
constitutes new and material evidence that must be considered 
to fairly decide the merits of the claim.

2.	Evidence establishes that the appellant has a back injury 
secondary to a service-connected right foot disability.


CONCLUSIONS OF LAW

1.	The evidence received subsequent to a 1953 Board decision 
is new and material, and the claim for service connection for 
back disability secondary to a service-connected right foot 
disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1100, 20.1105 (2004).

2.	Low back arthritis is proximately due to the service-
connected foot disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Regarding the VCAA's notification requirement, the RO 
probably did not meet its duty because the veteran was not 
provided with adequate notice as to the evidence necessary to 
substantiate his claim, as well as the applicable laws and 
regulations.  The RO issued to the appellant a letter 
detailing these matters on September 13, 2004.  But this 
letter came well after the August 2001 rating decision, the 
January 2002 Statement of the Case, and the April 2002 
Supplemental Statement of the Case.  In fact, the RO 
certified for appeal the veteran's case on September 14, 
2004, just one day following issuance of the VCAA letter on 
September 13th.  

Regarding the VCAA's assistance requirement, the RO did meet 
its duty.  The RO made satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains the veteran's available service 
medical records, private medical records, and VA treatment 
records.  The veteran was also afforded four VA examinations 
from the date of his claim in March 2001.  Furthermore, he 
was offered an opportunity to testify at a hearing, which he 
declined.    

Despite the VCAA deficiencies, the Board notes that notice or 
development requirements as they relate to reopening the 
veteran's claim for a back injury are not prejudicial to the 
veteran by virtue of the Board's complete grant of the 
benefit sought by its decision this date, as discussed below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Appellant's Claims for Service-Connection:

I.  Background: 

The appellant suffered  a combat-related foot injury during 
World War II.  Pursuant to treatment, VA medical personnel 
amputated most of his right foot, including each of his toes.  
As a result, the appellant walks with a limp, experiences a 
lack of balance and propulsion, and uses a walking stick.  VA 
found service connection for the foot injury in a September 
1945 rating decision.  

The appellant also suffers back problems.  Since the early 
1950s, both private and VA medical examinations have 
concluded that this problem centers on lumbosacral arthritis 
of the lower back.  

In November 1953, the Board denied the appellant's claim to a 
service-connected back disability secondary to his service-
connected foot disability.  Since this denial, the appellant 
has submitted two medical opinions favorable to his case, and 
one unfavorable.  In November 1953 and September 2001, two 
private physicians separately found a causal relationship 
between the appellant's foot and his deteriorating back 
problem.  Another medical opinion, dated January 2004, stated 
that the appellant has a "problem that was caused by the war 
injury in that he definitely will be affected with balance, 
weight bearing, and propulsion."  By contrast, a March 2002 
VA medical examination concluded that the back disability was 
unrelated to the foot injury.  

The appellant filed his latest service-connected back 
disability claim in March 2001, 48 years after the Board 
denied his original claim.  While developing this latest 
claim, however, the RO did not treat it as a claim to reopen.    

II.  Analysis:

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
As the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
"Material evidence" is "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge, 155  F.3d at 1363.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record, but only after ensuring that the duty to assist has 
been satisfied.

Since his claim was denied in 1953, the appellant has 
submitted two letters from two separate private physicians, 
both of which state that the appellant's back problem is 
related to his foot disability.  Moreover, the RO added to 
the record a VA physician's opinion, supporting the private 
physicians' opinions, based on a Compensation and Pension 
Examination (C+P) in January 2004.   

The Board has thoroughly reviewed this evidence and finds it 
to be new.  The Board also finds this evidence to be 
material, as it is so significant that it must be considered 
to fairly decide the merits of the claim.  In this regard, 
the Board observes that the evidence appears to contribute to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's disease or disability.  Accordingly, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's previously denied claim for 
service connection for back injury secondary to a service-
connected right foot disability.  

The Board furthermore finds that this new and material 
evidence supports the appellant's claim that his back injury 
is secondary to his service-connected foot disability, and is 
therefore service connected.   

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110.  Such disease or injury may be 
presumed to have been incurred during service if it 
manifested itself to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Or, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required to establish service connection.  38 C.F.R. § 
3.303(b).

First, as he noted in his claim and as is supported by 
service medical records, a combat-related explosion threw the 
appellant onto his back after severing part of his foot.  
Second, this foot disability caused abnormal gait, balance, 
and posture.  Third, VA hospitalized the appellant for low 
back pain syndrome in 1953, treating him for chronic, 
hypertrophic arthritis, and equipping him with a lumbosacral 
corset.  Fourth, in November 1953 and September 2001, two 
private physicians separately found a causal relationship 
between the appellant's foot disability and his deteriorating 
back problem.  Fifth, a January 2004 VA medical opinion 
bolstered these nexus opinions, stating that the appellant's 
foot disability affects his balance, weight bearing, and 
propulsion.

The Board recognizes that a March 2002 VA medical examination 
concluded that the back disability was unrelated to the foot 
injury.  The law is clear that the Board must assess the 
credibility and probative value of this evidence.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995).  The Board, moreover, is not free to project 
medical evidence on the basis of its own unsubstantiated 
medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  


ORDER

Entitlement to service connection for low back arthritis is 
granted.  



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



